Citation Nr: 1421683	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-32 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a burn scar of the right lower extremity with loss of sensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981, and from October 1982 to August 1985. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development of the evidence is required before the Board can adjudicate the Veteran's claim.  

The Veteran seeks a higher rating for his burn scar of the right lower extremity, which is currently evaluated as 10 percent disabling.  He was last afforded a VA examination in connection with that disability in May 2011.  

In May 2013, the Veteran underwent a VA examination for a nerve condition and limitation in range of motion of his right ankle.  The VA examiner checked "yes" to a question asking whether the Veteran had a painful and/or unstable scar, or whether the total area of all related scars was greater than 39 square cm (6 square inches).  However, it does not appear that the VA examiner completed a Scars Questionnaire as instructed in the May 2013 VA Disability Benefits Questionnaire. See question 13.  

The Veteran's representative stated in a May 2014 appellate brief that the symptomatology associated with the Veteran's service-connected right lower extremity burn scar presents a greater degree of impairment than the currently assigned 10 percent evaluation would indicate.  Further, the representative stated that the Veteran's scar continues to worsen in pain and tenderness.  

Therefore, as the Board itself is precluded from rendering an independent medical assessment of the current severity of the Veteran's scar disability, it has no discretion but to remand the Veteran's claim for an additional VA examination.  More contemporaneous medical findings are needed to evaluate the disability on appeal.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous). 

Further, an April 2012 VA treatment record indicates that the Veteran stated that he had a pending appointment with a Social Security disability judge.  However, it is not clear from the Veteran's record whether he is in receipt of disability benefits from the Social Security Administration (SSA).  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to determine whether the Veteran is in receipt of such benefits, and if so, to obtain the Veteran's complete SSA record.

Since the claims file is being returned it should be updated to include VA treatment records compiled since July 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran that are dated since July 2012.

2.  Contact the Veteran and ask him if he is currently receiving disability benefits from the Social Security Administration (SSA).  If he is, then request directly from the SSA any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file. 

3.  After the above-stated development has been completed, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected burn scar of the right lower extremity.  The claims folder is to be furnished to the examiner for review in its entirety.  The examiner should perform any necessary tests or studies.  The examiner is asked to fully describe the current severity of the Veteran's burn scar of the right lower extremity, including all objective manifestations.

4.  Then readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



